Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The request for reconsideration filed 1/08/2021 has been entered.

Drawings
The drawings were received on 1/08/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 107505769) (refer to IDS filed 3/16/2020) in view of Sakai (US 2014/0133180).
Re claim 1: Dong teaches a backlight module, comprising: a light source layer (1, 2, fig. 1), wherein a plurality of light emitting units (2, fig. 1) is arranged on the light source layer (1, 2); a light guiding layer (3, fig. 1), wherein a plurality of reflective units (5, fig. 2) is arranged on one side of the light guiding layer (upper side of 3, fig. 2) away from the light source layer (1, 2), the positions (see fig. 1) of the plurality of reflective units (32) are corresponding (positioned aboved 2, fig. 2) to the plurality of light emitting units (2) respectively, the reflective unit (5, fig. 
However, Dong fails to teach a reflective prism units.
Sakai teaches a plurality of reflective prism units (8, fig. 2) arranged on one side (upper side, fig. 2) of a light guiding layer (1, fig. 2) away from the light source (3, fig. 2), the position of the plurality of reflective prism units (8, fig. 2) are corresponding to the light emitting unit (3, fig. 2) respectively, the reflective prism unit (8) configured to reflect a light (see fig. 3) emitted by the light emitting unit (3) into the light guiding layer (see fig. 3) and cause total reflection (totally internally reflects, see para [0039]) of the reflected light within the light guiding layer (1).
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective unit of Dong by forming prisms, in order to control the light reflection angle and direct reflected light towards a desired direction.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the reflective unit of Dong with a plurality of reflective prism units to reflect light in a desired direction, since it has been held that simple substitution of one known element for another to obtain predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).


Sakai teaches the reflective prism unit (8, fig. 2) comprises: a first prism module (81, fig. 4), an orthographic projection (middle two 81, fig. 4) of the first prism module (8) on the light guiding layer (1, fig. 2) has a circular shape 9see fig. 3), and a center of the circular orthographic projection (center O, fig. 4) corresponds to a light emitting center of the light emitting unit (center of 3, fig. 3), a thickness of the first prism module (thickness of middle two 81, fig. 4) is decreased from an edge to the center of the circle sequentially (right to left direction, fig. 4).  
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective unit of Dong by forming prisms where the reflective prism unit comprises: a first prism module, an orthographic projection of the first prism module on the light guiding layer has a circular shape, and a center of the circular orthographic projection corresponds to a light emitting center of the light emitting unit, a thickness of the first prism module is decreased from an edge to the center of the circle sequentially, in order to control the light reflection angle and direct reflected light towards a desired direction.

Re claim 3: Dong fails to teach the reflective prism unit further comprises: at least a second prism module, an orthographic projection of each second prism module on the light guiding layer has a circular shape, the orthographic projections of a plurality of second prism 
Sakai teaches the reflective prism unit (8, fig. 2) further comprises: at least a second prism module (outer prisms 81, fig. 4), an orthographic projection (outer projection 81, fig. 4) of each second prism module (outer prisms 81) on the light guiding layer (1, fig. 2) has a circular shape (see fig. 3), the orthographic projections of a plurality of second prism modules (see fig. 4) on the guiding layer (1) surround the orthographic projection of the first prism module (middle two projections 81, fig. 4) on the light guiding layer (1) in sequence 9see fig. 3), and are concentric with the orthographic projection of the first prism module (see fig. 3) on the light guiding layer (1), a thickness of each second prism module (thickness of outer projections 81, fig. 4) is decreased from an edge to the center of the circle sequentially (see fig. 4).  
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective unit of Dong by forming prisms where the reflective prism unit further comprises: at least a second prism module, an orthographic projection of each second prism module on the light guiding layer has a circular shape, the orthographic projections of a plurality of second prism modules on the guiding layer surround the orthographic projection of the first prism module on the light guiding layer in sequence, and are concentric with the orthographic projection of the first prism module on the light guiding layer, a thickness of each second prism module is decreased from an edge to the center of the circle sequentially, in order to control the light reflection angle and direct reflected light towards a desired direction.

Re claim 4: Dong fails to teach a surface of the first prism module away from the light guiding layer is a first surface, the first surface forms a first straight line in a radial cross section of the first prism module, a surface of each second prism module away from the light guiding layer is a second surface, and each second surface forms a second straight line in a radial cross section of the second prism module; a first angle is formed between the first straight line and the light guiding layer, and second angles are formed between a plurality of the second straight lines and the light guiding layer, the first angle is larger than any one of the second angles, the second angle of a second prism module close to the first prism module is larger than the second angle of a second prism module away from the first prism module.  
Sakai teaches a surface (A, fig. 4) of the first prism module (middle two 81, fig. 4) away from the light guiding layer (1) is a first surface (A), the first surface (A) forms a first straight line (line of A, fig. 4) in a radial cross section (see fig. 4) of the first prism module (middle two 81, fig. 4), a surface (A, fig. 4) of each second prism module (outer prisms 81, fig. 4) away from the light guiding layer (1) is a second surface (A), and each second surface (A) forms a second straight line (line of A, fig. 4) in a radial cross section (see fig. 4) of the second prism module (outer prisms 81, fig. 4); a first angle (γ, fig. 4) is formed between the first straight line (line of A, fig. 4) and the light guiding layer (1), and second angles (γ, fig. 4) are formed between a plurality of the second straight lines (line of A) and the light guiding layer (1).
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective unit of Dong by forming prisms where a surface of the first prism module away from the light guiding layer is a first surface, the first surface forms a first straight line in a radial cross section of the first prism 
Although, Dong in view of Sakai does not explicitly teach the first angle is larger than any one of the second angles, the second angle of a second prism module close to the first prism module is larger than the second angle of a second prism module away from the first prism module, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the first and second angles of the first prism module and second prism module such that the first angle is larger than any one of the second angles, the second angle of a second prism module close to the first prism module is larger than the second angle of a second prism module away from the first prism module to change the light emission direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 5: Dong fails to teach the first prism module and the plurality of second prism modules are integrally formed.  
Sakai teaches the first prism module (middle prisms 81, fig. 4) and the plurality of second prism modules (outer prisms 81, fig. 4) are integrally formed (see figs. 2-4).


Re claim 6: Dong fails to teach a diffusion layer arranged on one side of the dotted layer away from the light guiding layer.  
Sakai teaches a diffusion layer (4, fig. 1) (diffuser plate, see para [0035]) arranged on one side (top side of 1, fig. 2) away from the light guiding layer (1, fig. 1).
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a diffusion layer arranged on one side of the dotted layer of CN away from the light guiding layer, in order to further diffuse and scatter light to provide an even illumination distribution.

Re claim 7: Dong fails to teach a prism film arranged on one side of the diffusion layer away from the dotted layer.  
Sakai teaches a prism film (5, fig. 1) (prisms, see para [0060]) arranged on one side of the diffusion layer (top side of 4, fig. 1).  
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a prism film arranged on one side of the diffusion layer and away from the dotted layer of CN, in order to further diffuse and scatter light to provide an even illumination distribution.

Re claim 8: Dong teaches the dotted layer (32, fig. 2) and the light source layer (1, 2, fig. 2) are arranged on the opposite surfaces (31, 33, fig. 2) of the light guiding layer (3, fig. 2) respectively.  

Re claim 10: Dong fails to teach a reflective layer arranged on one side of the light guiding layer away from the dotted layer.  
Sakai teaches a reflective layer (102, fig. 2) arranged on one side of the light guiding layer (bottom side of 1, fig. 2).
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflective layer arranged on one side of the light guiding layer away from the dotted layer of CN, in order to maximize light reflection out of the backlight module.

Re claim 11: Dong teaches light source layer (1, 2, fig. 2) is arranged between (2 between 3 and 41, fig. 2) the light guiding layer (3) and the dotted layer (4, fig. 2).
However, Dong fails to teach the plurality of reflective prism units are arranged between the reflective layer and the light guiding layer.  
Sakai teaches a light source layer (3, fig. 2), a light guiding layer (1, fig. 1) and a plurality of reflective prism units (8, fig. 1) are arranged between the reflective layer (102, fig. 1) and the light guiding layer (1, fig. 1).
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the layers of the backlight 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the layers of the backlight of CN such that the plurality of reflective prism units are arranged between the reflective layer and the light guiding layer to optimize the light output transmission, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

	Re claim 12: Dong fails to teach the light source layer is arranged between the reflective layer and the light guiding layer, and the plurality of reflective prism units are arranged between the light guiding layer and the dotted layer.  
Sakai teaches a light source layer (3, fig. 2) is arranged between the reflective layer (102, fig. 2) and the light guiding layer (1, fig. 2), and a plurality of reflective prisms (8, fig. 2) is arranged between the light guiding layer (1, fig. 2) and roughened layer (72, fig. 3).
Therefore, in view of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the layers of the backlight module of CN such that the light source layer is arranged between the reflective layer and the light guiding layer, and the plurality of reflective prism units are arranged between the light guiding layer and the dotted layer, in order to optimize the light output distribution of the backlight module.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the layers of the backlight of CN such that the light source layer In re Japikse, 86 USPQ 70 (CCPA 1950).

	Re claim 13: Dong teaches a display device, comprising: the backlight module (see para 0036]) according to claim 1.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 107505769) in view of Sakai (US 2014/0133180) as applied to claim 9 above, and further in view of Zhu et al. (US 2011/0090672) (hereinafter Zhu).
Re claim 9: Dong in view of Sakai fails to teach the dotted layer and the light source layer are arranged on a same side of the light guiding layer.  
Zhu teaches a dotted layer (212, fig. 1) and a light source layer (200, 204, fig. 1) arranged on a same side of a light guiding layer (216, fig. 1).
Therefore, in view of Zhu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the dotted layer of CN such that the dotted layer and the light source layer are arranged on a same side of the light guiding layer, in order to adjust the extracted light out into a desired direction. 

Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive.

Additionally, the examiner notes that even if the claim were to recite the reflective prism is disposed on the top side of the light guide Dong (CN107505769) teaches a reflective unit 5 that is on top of the light guide unit 3. It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant's argument that "The refraction part 8 in the solution of Sakai is provided to refract the light incident from the light source 3, so as to cause total reflection of the reflected light within the light guiding layer (see figures 3-4 of Sakai), rather than reflecting a light emitted by the light emitting unit into the light guiding layer", the examiner notes that Sakai 
Regarding applicant's argument that "contrary to the reference solutions, according to the backlight module …", the examiner notes that applicant's statements amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 8,641,219) and Hashimoto (US 2019/0294004) disclose a similar backlight module.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHENG SONG/Primary Examiner, Art Unit 2875